                                  1

                                  2

                                  3

                                  4                                  UNITED STATES DISTRICT COURT

                                  5                                 NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      BEREATHER EDGE-WILSON,
                                                                                        Case No. 18-cv-03302-PJH
                                  8                    Plaintiff,

                                  9              v.                                     ORDER GRANTING MOTION TO
                                                                                        DISMISS AND VACATING HEARING
                                  10     WELLS FARGO BANK, N.A.,
                                                                                        Re: Dkt. No. 31
                                  11                   Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Before the court is defendant Wells Fargo Bank, N.A.’s (“Wells Fargo”) motion to

                                  14   dismiss plaintiff Bereather Edge-Wilson’s Second Amended Complaint (the “SAC”). The

                                  15   matter is fully briefed and suitable for decision without oral argument. Accordingly, the

                                  16   hearing set for December 19, 2018, is VACATED. Having read the parties’ papers and

                                  17   carefully considered their arguments and the relevant legal authority, and good cause

                                  18   appearing, the court hereby rules as follows.

                                  19                                           DISCUSSION

                                  20          As the parties are familiar with both the allegations in the First Amended

                                  21   Complaint (the “FAC”), which the court dismissed with leave to amend, see Dkt. 29, and

                                  22   plaintiff’s minimally revised SAC, the court will not repeat them here. In short, in this

                                  23   foreclosure-related action, plaintiff alleges that Wells Fargo improperly filed a notice of

                                  24   trustee sale (the “NOTS”) while plaintiff had a loan modification denial appeal pending.

                                  25   Plaintiff’s FAC claimed that defendant’s conduct violated (1) the Homeowner’s Bill of

                                  26   Rights (“HOBR”), Cal. Civ. Code § 2924.11; (2) 12 C.F.R. 1024.41 under the Real Estate

                                  27   Settlement Procedures Act (“RESPA”); and (3) California’s Bus. & Prof. Code §§ 17200,

                                  28   et seq. (the “UCL”). On September 19, 2018, this court dismissed the FAC with leave to
                                  1    amend because, inter alia, plaintiff failed to allege a cognizable injury.

                                  2           On October 19, 2018, plaintiff filed her SAC that added the following allegations:

                                  3                  Plaintiff suffered a demonstrable injury resulting from the
                                                     improper recording of the NOTS while Plaintiff’s appeal was
                                  4                  pending. Specifically, Plaintiff’s loan was charged fees based
                                                     for Defendant’s filing of the improper NOTS. In or around
                                  5                  October 2018, Plaintiff received a payoff quote which stated
                                                     that Plaintiff owed $106,252.53 in interest and charges to the
                                  6                  loan, as well as the principal balance of $304,036.87. Of the
                                                     additional monies owed on the loan, $1,858.20 was for “unpaid
                                  7                  advance balance” and $198.00 was for “recording costs.”
                                                     Thus, on or around October 12, 2018, Plaintiff paid Defendant
                                  8                  $107,252.53 to cover the amounts owed on the loan over and
                                                     above the principal balance. Plaintiff is informed and believes
                                  9                  and thereon alleges that the unpaid advance balance and
                                                     recording costs are attributed to the improperly recorded NOTS
                                  10                 and, thus, she suffered an out of pocket loss of at least
                                                     $2,056.20 for Defendant’s violation.
                                  11
                                                     Furthermore, Plaintiff is informed and believes and thereon
                                  12                 alleges that Defendant has a pattern or practice of
Northern District of California
 United States District Court




                                                     noncompliance with the requirements of RESPA. In fact, there
                                  13                 are currently over 30,000 complaints against Defendant with
                                                     the CFPB regarding violations relating to mortgage loan
                                  14                 modification applications.
                                       SAC ¶¶ 17-18. In addition, the SAC dropped plaintiff’s HOBR claim and instead alleges
                                  15
                                       only violations of RESPA and the UCL.
                                  16
                                                                               DISCUSSION
                                  17
                                       A.     Legal Standard
                                  18
                                              A motion to dismiss under Rule 12(b)(6) tests for the legal sufficiency of the claims
                                  19
                                       alleged in the complaint. Ileto v. Glock, 349 F.3d 1191, 1199-1200 (9th Cir. 2003).
                                  20
                                       Under the minimal notice pleading requirements of Federal Rule of Civil Procedure 8,
                                  21
                                       which requires that a complaint include a “short and plain statement of the claim showing
                                  22
                                       that the pleader is entitled to relief,” Fed. R. Civ. P. 8(a)(2), a complaint may be
                                  23
                                       dismissed under Rule 12(b)(6) if the plaintiff fails to state a cognizable legal theory, or
                                  24
                                       has not alleged sufficient facts to support a cognizable legal theory. Somers v. Apple,
                                  25
                                       Inc., 729 F.3d 953, 959 (9th Cir. 2013).
                                  26
                                              While the court must accept as true all the factual allegations in the complaint,
                                  27
                                       legally conclusory statements, not supported by actual factual allegations, need not be
                                  28
                                                                                      2
                                  1    accepted. Ashcroft v. Iqbal, 556 U.S. 662, 678-79 (2009). The complaint must proffer

                                  2    sufficient facts to state a claim for relief that is plausible on its face. Bell Atlantic Corp. v.

                                  3    Twombly, 550 U.S. 544, 555, 558-59 (2007).

                                  4           “A claim has facial plausibility when the plaintiff pleads factual content that allows

                                  5    the court to draw the reasonable inference that the defendant is liable for the misconduct

                                  6    alleged.” Iqbal, 556 U.S. at 678 (citation omitted). “[W]here the well-pleaded facts do not

                                  7    permit the court to infer more than the mere possibility of misconduct, the complaint has

                                  8    alleged—but it has not ‘show[n]’—‘that the pleader is entitled to relief.’ ” Id. at 679.

                                  9    Where dismissal is warranted, it is generally without prejudice, unless it is clear the

                                  10   complaint cannot be saved by any amendment. Sparling v. Daou, 411 F.3d 1006, 1013

                                  11   (9th Cir. 2005).

                                  12          Review is generally limited to the contents of the complaint, although the court can
Northern District of California
 United States District Court




                                  13   also consider a document on which the complaint relies if the document is central to the

                                  14   claims asserted in the complaint, and no party questions the authenticity of the

                                  15   document. See Sanders v. Brown, 504 F.3d 903, 910 (9th Cir. 2007). That is, the court

                                  16   may consider matters that are properly the subject of judicial notice, Knievel v. ESPN,

                                  17   393 F.3d 1068, 1076 (9th Cir. 2005), exhibits attached to the complaint, see Hal Roach

                                  18   Studios, Inc. v. Richard Feiner & Co., Inc., 896 F.2d 1542, 1555 n.19 (9th Cir. 1989), and

                                  19   documents referenced extensively in the complaint or documents that form the basis of

                                  20   the plaintiff's claims. See No. 84 Emp'r-Teamster Jt. Counsel Pension Trust Fund v. Am.

                                  21   W. Holding Corp., 320 F.3d 920, 925 n.2 (9th Cir. 2003).

                                  22   B.     Analysis

                                  23          1.      The RESPA Claim Must Be Dismissed

                                  24                  a.     Plaintiff’s RESPA Claim Fails As A Matter of Law

                                  25          First, plaintiff’s RESPA claim fails as a matter of law under § 1024.41(g)(3).

                                  26   Without deciding the issue, this court’s prior order noted that:

                                  27                  [P]laintiff’s § 1024.41(h) claim is premised on § 1024.41(g)(1),
                                                      which plaintiff argues prohibited Wells Fargo from filing the
                                  28                  notice of sale while plaintiff’s appeal was pending. Both parties

                                                                                       3
                                                     ignore that § 1024.41(g)—“Prohibition on foreclosure sale”—
                                  1                  sets forth three disjunctive alternatives that would allow a
                                                     servicer to initiate foreclosure procedures.           One such
                                  2                  alternative, § 1024.41(g)(3), provides that a servicer may
                                                     initiate foreclosure proceedings if “The borrower fails to perform
                                  3                  under an agreement on a loss mitigation option.” Accordingly,
                                                     plaintiff’s failure to perform on the early-2017 loan modification,
                                  4                  see RJN Exs. M-O, conceivably permitted defendant to initiate
                                                     foreclosure proceedings. See 12 C.F.R. 1024.31 (defining
                                  5                  “loss mitigation option”).
                                  6    Dkt. 29 at 8 n.3 (emphasis in original).1

                                  7           Both parties having now had the opportunity to address the issue, the court now

                                  8    holds that the plain language of § 1024.41(g) forecloses plaintiff’s RESPA claim. See,

                                  9    e.g., Cuellar v. Selene Fin. LP, No. 417CV00729ALMCAN, 2018 WL 4572707, at *4–5

                                  10   (E.D. Tex. Aug. 31, 2018) (same), report and recommendation adopted, 2018 WL

                                  11   4566680 (E.D. Tex. Sept. 24, 2018); Tripicchio v. Seterus, Inc., No. 16-CV-4967, 2016

                                  12   WL 7374273, at *3 (N.D. Ill. Dec. 20, 2016) (same).
Northern District of California
 United States District Court




                                  13          Second, plaintiff’s RESPA claim fails as a matter of law because Wells Fargo’s

                                  14   recording of the NOTS did not violate § 1024.41(g). As one court has explained, “by its

                                  15   plain language, [§ 1024.41(g)] prohibits a servicer from ‘mov[ing] for foreclosure judgment

                                  16   or order of sale, or conduct[ing] a foreclosure sale.’ It does not prohibit servicers from

                                  17   taking steps to prepare for a foreclosure sale.” Vethody v. Nat'l Default Servs. Corp., No.

                                  18   16-CV-04713-HRL, 2016 WL 7451666, at *4 (N.D. Cal. Dec. 28, 2016) (alterations in

                                  19   original). The Consumer Financial Protection Bureau’s (the “CFPB”) comments on the

                                  20   regulation support that conclusion:

                                  21                        Nothing in § 1024.41(g) prevents a servicer from
                                                            proceeding with the foreclosure process,
                                  22                        including any publication, arbitration, or
                                                            mediation     requirements       established      by
                                  23                        applicable law, when the first notice or filing for a
                                                            foreclosure proceeding occurred before a
                                  24                        servicer receives a complete loss mitigation
                                                            application so long as such steps in the
                                  25                        foreclosure process do not cause or directly result
                                                            in the issuance of a foreclosure judgment or order
                                  26                        of sale, or the conduct of a foreclosure sale, in
                                  27

                                  28
                                       1
                                        Defendant’s request for judicial notice is GRANTED. See Dkt. 29 at 3 n.1 (discussing
                                       same exhibits and collecting cases).
                                                                                    4
                                                            violation of § 1024.41.
                                  1

                                  2    78 Fed. Reg. 10696, 10897-90 (Feb. 14, 2013). “These comments suggest that Section

                                  3    1024.41(g) is concerned, in the non-judicial foreclosure context, with the actual ‘conduct

                                  4    of a foreclosure sale,’ not the preceding steps, as long as these steps do not ultimately

                                  5    cause the foreclosure sale.” Vethody, 2016 WL 7451666, *5. Here, a foreclosure sale

                                  6    has not yet taken place and plaintiff has failed to allege sufficient facts suggesting that

                                  7    defendant’s recording of the NOTS constituted “conduct[ing] a foreclosure sale.” See

                                  8    also Judan v. Wells Fargo Bank, Nat'l Ass'n, No. 15-CV-05029-HSG, 2017 WL 3115172,

                                  9    at *7 (N.D. Cal. July 21, 2017) (“[T]he plain language of the regulation prohibits

                                  10   Defendant from ‘conduct[ing] a foreclosure sale’ (not recording a notice)”).

                                  11                 b.     Plaintiff Has Not Alleged A Cognizable Injury

                                  12          The court previously dismissed plaintiff’s RESPA claim because plaintiff failed to
Northern District of California
 United States District Court




                                  13   allege “any concrete harm[s] caused by the RESPA violation itself.” Dkt. 29 at 7-8

                                  14   (collecting cases). In response, the SAC alleges that plaintiff paid $1,858.20 to Wells

                                  15   Fargo for “unpaid advance balance” and $198.00 for “recording costs.” SAC ¶ 17. The

                                  16   SAC alleges that those payments resulted from Wells Fargo allegedly improperly

                                  17   recording the NOTS. But if Wells Fargo did not improperly record the NOTS—which the

                                  18   court has concluded above—then the SAC’s newly alleged harm could not have been

                                  19   caused by that alleged RESPA violation.

                                  20          Plaintiff also argues that the SAC now sufficiently alleges statutory damages

                                  21   because it alleges that defendant “has a pattern or practice of noncompliance with the

                                  22   requirements of RESPA.” SAC ¶¶ 18-19. The court previously rejected a similarly

                                  23   conclusory allegation in plaintiff’s FAC. See FAC ¶ 21; Dkt. 29 at 8. To shore up that

                                  24   allegation, the SAC adds only that “there are currently over 30,000 complaints against

                                  25   Defendant with the CFPB regarding violations relating to mortgage loan modification

                                  26   applications.” SAC ¶ 18. That single unexplained allegation fails to support statutory

                                  27   damages for at least two reasons. First, the SAC fails to even assert that the conduct

                                  28   plaintiff complains of relates to the conduct complained of in the alleged 30,000 CFPB
                                                                                      5
                                  1    complaints. Second, under 12 U.S.C. § 2605(f), a plaintiff can only recover statutory

                                  2    damages if defendant has a “pattern or practice of noncompliance with the requirements

                                  3    of” RESPA itself. The SAC, however, fails to allege anything about whether the alleged

                                  4    30,000 CFPB complaints have anything to do with RESPA.

                                  5           2.     The UCL Claim Must Be Dismissed

                                  6           The SAC fails to state a UCL claim for the same reasons as the FAC failed to state

                                  7    a claim. Plaintiff has not stated a predicate violation to satisfy the unlawful prong. See

                                  8    Dkt. 29 at 8-9. Nor has plaintiff alleged any facts supporting a claim under the “unfair” or

                                  9    “fraudulent” prong of the UCL. And, as discussed above, plaintiff has failed to allege that

                                  10   her injury was caused by the alleged conduct and therefore plaintiff has failed to

                                  11   demonstrate that she has standing. Id.; Rubio v. Capital One Bank, 613 F.3d 1195, 1203

                                  12   (9th Cir. 2010).
Northern District of California
 United States District Court




                                  13                                         CONCLUSION

                                  14          In accordance with the foregoing, the court GRANTS defendant’s motion to

                                  15   dismiss. Because the court finds that further amendment would be futile, and because

                                  16   plaintiff has already been provided an opportunity to amend, the complaint is DISMISSED

                                  17   WITH PREJUDICE. The Clerk shall close the file.

                                  18          IT IS SO ORDERED.

                                  19   Dated: December 7, 2018

                                  20                                                __________________________________
                                                                                    PHYLLIS J. HAMILTON
                                  21                                                United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                    6
